Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 1 of 31

EXHIBIT 1
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 2 of 31

PEPSI-COLA BOTTLING 7 46-00 FIFTH STREET ail
COMPANY of NLY., INC. a LONG ISLAND CITY, N.Y, 91107 TEL. (718) 392-1000
ae By EUS.

Effective as of the 2nd ay of February, 1999, the following
attached documents shall constitute the Distributor Agreement
between Pepsi-Cola Bottling Company of New York,
Inc. ("Company") and Joseph V. Eliseo, an individual, Brook
Beverage Inc., a New York corporation ("Distributor").

lL. Pepsi-Cola Bottling Group, New York City Operations form
of Distributor Agreement (Exhibit A hereto) as amended
by an Agreement entered into on July 28, 1984 between
New York Pepsi-Cola Distributor Association, Ine. and
New York Beverage Acquisition Corporation (now Pepsi-
Cola Bottling Company of New York, Inc.).

2. Agreement entered into on July 28, 1984 between New York
Pepsi-Cola Distributor Association, Inc. and New York
Beverage Acquisition Corporation (now Pepsi-Cola
Bottling Company of New York, Inc.) (Exhibit B hereto).

Exhibit A thereto is also Exhibit A hereto.

3 Agreement and Addendum entered into on May 5S, 1989
between New York Pepsi-Cola Distributors Association,
Inc. and Pepsi-Cola Bottling Company of New York, Inc.
(Exhibit C hereto)

DATED: New York, New York
February 2, 1999

Company: Pepsi-Cola Bottling
Company of New York, Inc.

QD _ é
By: i 0 e

Brook Beverage Inc.

 

7

lated U Loic. fconsihen!
By: a > ra Ree f Zé fast, tf te atte wl”
/7p58Hh V. Eliseo, President

hs ae { 7 SL, w z c/
Jéseph Y. Eliseo, Individual

f

 

PEPSIAGT/C/cf
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 3 of 31

PEPSI-COLA BOTTLING GROUP
NEW YORK CITY OPERATIONS
DISTRIBUTOR AGREEMENT

AGREEMENT, made the date hereinbelow specified between Pepsi-
Cola Bottling Group (hereinafter called the "Company"), a/k/a.
Pepsi-Cola Metropolitan Bottling Company, Inc., a New Jersey
corporation, or its successors, with offices at 700 Anderson Hill
Road, Purchase, New York 10577, and , an individual,
and » a New York corporation (hereinafter called the
"Distributor"), of the address specified below.

The Company is engaged in the business of bottling and canning
the carbonated beverages known as and sold under the trademarks
Pepsi-Cola, Pepsi, Pepsi Light, Patio, Teem, Mountain Dew,
Schweppes and NuGrape Grape Soda, including the dietetic soft
drinks sold as Diet Pepsi-Cola or Diet Pepsi (all said soft drinks
being hereinafter collectively referred to as the "Beverages"), and
processing beverage concentrate into Beverage Syrup, and also in
the business of distributing the Beverages and Beverage Syrup, all
in accordance with the provisions and limitations of the respective
Bottling and Syrup Appointments, through employees and Distributors
in and about New York City.

In order to promote a more orderly and efficient distribution
of the Beverages and Beverage Syrup in the area above specified and
to increase sales, the Company has established restricted
territories in which its sales of the Beverages intended for
consumption within each restricted territory, with certain
exceptions, are sold and distributed to outlets in the territory
only by the Company through its employees or the Distributor
designated for the territory.

NOW, THEREFORE, in consideration of the mutual covenants
herein contained, the Company and the Distributor hereby covenant
and agree as follows:

i. APPOINTMENT~TERRITORY-EXCLUSIONS

Subject to the provisions of this agreement, the Distributor
shall act as exclusive agent for delivery of the Beverages and
Beverage Syrup to outlets in the territory specified in the
attached Schedule (hereinafter referred to as the
"Territory"). The following classes of sales and distribution
of the Beverages are excluded from coverage under this
agreement: (a) sales of private label brands or other
beverages not included in this agreement, to stores of any
chain store organizations with which the Company shall from
time to time have warehouse delivery agreements; (b) sales in
the Distributor's Territory intended for distribution or
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 4 of 31

the Distributor's Territory intended for distribution or
resale outside thereof; (c) sales to special accounts, which
for reasons that the Company may deem sufficient, are to be
directly serviced by the Company provided, however, that the
Distributor shall have the right of first refusal to service
the same special account in accordance with the required
terms; (d) sales or distribution intended for retail sale
through cup vending machines, it being specifically understood
that the Distributor shall have the right to act as
distributor for the delivery of Beverages intended for sale
through bottle or can vending machines, except that the
Company reserves the right to sell and distribute to
industrial and other accounts where bottle or can vending
machines are located which may require full service, special
service, or the type of service which the Distributor cannot
give to such accounts and which the Company may desire to
give; and (e) sales and distribution of Beverage Syrup which
are reserved to PepsiCo, Inc., under the terms of the
Company's Syrup Appointment from PepsiCo, Inc.

SALES OF COMPETITIVE BEVERAGES

The Distributor shall not bottle, sell or distribute directly
or indirectly, in the Distributor's Territory any beverage
known or sold as a cola beverage or in the name of which
"cola" or "kola" occurs or any beverage which could be
confused with Pepsi-Cola, or any other soft drink having the
flavor of any of the Beverages, nor will the Distributor
distribute or sell in any capacity whatsoever, directly or
indirectly, any other soft drink with a name the same as any
such soft drink or with a name or trademark which could be
confused with the name of any such soft drink.

OUTLET COVERAGE - NEW ACCOUNTS

(a) The Distributor shall secure full distribution of the
Beverages in the Territory and to that end shall individually
(or by his or its own employees directly supervised by the
Distributor) at all times diligently promote the sale and
Gistribution of the Beverages in the Territory, and shall
actively solicit the sale of the Beverages to every
appropriate outlet therein. All outlets are to be serviced
at least once a week unless the outlet requests less frequent
service and such request is verified by the Company, and the
Distributor's service of accounts and operation of delivery
trucks are to be in effect at least five days a week except
that such service shall not be required on a holiday observed
by the Company provided all accounts are serviced during such
week (in other words, the sole intent of this sentence is to
require a minimum of a once a week service per outlet
regardless of whether or not the week includes a holiday).
The Company waives strict performance by any Distributor with
respect to service on those religious holidays not observed
generally by the Company, especially Rosh Hashonah, provided
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 5 of 31

that all accounts are serviced during the weeks in which such
holidays fall and provided that the Distributor is aware of
and will reasonably cooperate with the Company in the
resolution of the problems created for the Company by the
operation of the Company's bottling plants on those holidays
and the lack of adequate storage facilities in those plants.
Distributor will push vigorously the sale of the Beverages and
Beverage Syrup throughout the entire Territory in any size or
type bottle prescribed by the Company. Without in any way
limiting the Distributor's obligation under this Paragraph 3,.
the Distributor must fully meet and increase the demand for
the Beverages throughout the Territory and secure full
Gistribution up to the maximum sales potential therein through
all channels or outlets available to soft drinks, using any
and all equipment reasonably necessary to secure such
distribution; must service all accounts with frequency
adequate to keep them at all times fully supplied with the
Beverages, except that the Distributor reserves the right to
organize and schedule its own route books; must employ and
train his own qualified personnel; must use his own personnel
and trucks in numbers adequate for all seasons and must
increase the number of his personnel and the number of his
trucks whenever reasonably requested to do so by the Company
to better assure Distributor's compliance with this agreement;
and must fully cooperate in and vigorously push the Company's
advertising and sales promotion programs and campaigns for the
Territory; (b) the Company shall exercise diligence in
maintaining supplies of Beverages to the Distributor.

SALES OF COLLATERAL ITEMS

In order to increase sales of the Beverages, the Company has
developed plans and programs for the placement of collateral
items. In accordance with the plans from time to time in
effect, the Distributor will use his or its best efforts to
secure placement in all outlets in the Territory bottle and
can coolers of all types, bottle and can vending machines of
all types, glasses, straws, advertising novelties and similar
items supplied by the Company. The Company will provide all
such items to the Distributor on a non-discriminatory basis
without reference to the identity of the Distributor. Nothing
herein contained, however, shall prevent the Company itself
from placing such items at outlets in the Territory.

ADVERTISING COOPERATION

The Distributor must fully cooperate in and vigorously promote.
the Company's advertising and sales ‘promotion programs and
campaigns for the Territory, and shall follow the Company's
instructions in placing advertising material and carton racks
and arranging floor displays.
7.

Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 6 of 31

DISTRIBUTOR'S WAREHOUSE

Any Distributor who is not garaged or warehoused in a Company
Plant or warehouse shall provide adequate and clean warehouse
space readily accessible to the Company and capable of
receiving deliveries of the Beverages and Beverage Syrup by
the Company in accordance with the customary delivery
practices of the Company with trucks and trailers of the size
and type customarily used by the Company. Representatives of
the Company shall be allowed access to the Distributor's
warehouse during business hours to check on sanitary:
conditions.

DISTRIBUTOR'S TRUCKS

The Distributor shall at all times furnish and operate
sufficient delivery trucks to supply the Territory adequately
with the Beverages in all sizes and types of bottles and cans
and shall also comply with such additional requirements set
forth in Paragraph 3 of this agreement. All such trucks used
by the Distributor in the distribution of the Company's
products, except trucks rented in the busy season on a
strictly temporary basis, shall be painted and inscribed in
compliance with the Company's requirements and shall be
maintained at all times in a clean and neat condition. The
Distributor shall, at his or its expense, cause his or its
trucks to be painted with the basic white or other color
prescribed by the Company and with such inscriptions or
lettering as may be prescribed by the Company. The Company
shall cause any inscription, lettering or change of color
prescribed by it to be painted or placed on the Distributor's
truck at the Company's own cost and expense. The Company
shall have the right to designate and to redesignate from time
to time reasonable loading and unloading points for the
Distributor's trucks and other vehicles.

UNIFORMS

The Distributor and all drivers and helpers who are employed
by him or it shall at all times when contacting customers or
delivering merchandise wear uniforms furnished by the
Distributor and approved by the Company.

USE OF COMPANY TRADEMARK, SYMBOLS, ETC.

The Distributor will use the Company trademarks, symbols,
slogans and advertising material only upon such terms and
conditions as the Company may from time to time prescribe.
In the event that this agreement is terminated for any reason
whatsoever, the Distributor shall forthwith discontinue the
use of the trademark and all symbols, slogans and advertising
material of the Company and forthwith return to the Company
all advertising signs, novelties, coolers, glasses, straws and
other material in the possession of the Distributor on which
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 7 of 31

any such trademarks appear, it being understood that if the
Distributor has paid the Company for any such material, the
Company shall have the right to purchase the same from the
Distributor by paying the cost price thereof to the
Distributor.

10. SALES RECORDS AND RIGHT OF INSPECTION

The Distributor shall at all times maintain full and complete
records and route books in a form approved by the Company and
shall during ordinary business hours permit authorized’
representatives of the Company to inspect and make. copies
thereof. In order to assist the Distributor in marketing and
advertising during advertising and promotional periods, the
Company shall compile a list of all accounts being serviced
by the Distributor from the route books, and the Distributor
shall notify the Company every six months of any additions or
deletions to that list of accounts.

11. COMPANY PRICES AND PAYMENT

Subject to the provisions of Paragraph 19 of this agreement,
the Company shall provide the Distributor with sufficient
quantities of all Beverages and Beverage Syrup to supply all
accounts in the Territory as required in Paragraph 3. The
Distributor shall deliver the Beverages and Beverage Syrup to
accounts at the prices stipulated in the Schedule of Prices
set forth in Exhibit "B", as from time to time amended in the
manner hereinafter provided. As compensation therefore, the
Distributor will receive the commissions specified in, or
computed in accordance with, said Schedule of Prices set forth
in Exhibit "B". The Distributor shall remit for all
merchandise received from the Company, including, where
applicable, bottles and cases, cash or Company-approved
credits equal to the Company's stipulated prices. Approved
credits shall consist of signed delivery tickets to Company-
approved credit accounts plus commission statements setting
forth commissions earned by the Distributor by type and size
of Beverage and quality delivered.

12. REVISION OF PRICES AND DEPOSIT REQUIREMENTS

Any or all of the prices for the Beverages and Beverage Syrup
stipulated in the aforesaid Schedule of Prices, as well as
deposit requirements, may from time to time be revised to
other or different prices or deposits by written notice by the
Company to the Distributor. Any such notice shall stipulate
the new prices or deposit requirements, and the new commission
rate, as the case may be, and the effective date thereof,
on shall be at least one day after the giving of such
notice.

In the event of any increase or decrease in the stipulated
price of package size, the commission payable to the

‘'B Distributor for that package shall be increased or decreased,

Vie
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 8 of 31

co

as the case may be, by an amount equal to 15% of the
stipulated price increase or decrease, all as provided in
Exhibit "B",

13. PACKAGE AND UNIT CHANGES

The Company reserves the right to modify the size and/or type
of bottles or containers used in packaging the Beverages, and
the manner of packaging the Beverages, including the number
of bottles or containers which shall constitute a unit of
sale. In the event of modification as herein provided, the
commission to be paid the Distributor shall be mutually agreed
upon by the parties. Upon refusal or failure to enter into
such agreement, the matter shall be subject to arbitration as
provided in Paragraph 22 hereof -- Settlement of Disputes.

14. BEVERAGES, BOTTLES AND CASES -- TITLE-RETURN

Notwithstanding the remittance of cash or approved credits to
the Company for any bottles or cases, all such bottles or
cases collected from outlets shall remain solely the property
of the Company and shall be disposed of solely in accordance
with the Company's instructions. The Distributor shall not
acquire title to or any interest in any Beverages, bottles or
cases. The Company may, on a daily basis, inspect or take
inventory of the Beverages in the Distributor's possession.
The Distributor shall be responsible for any shrinkage in the
Beverage or Beverage Syrup held by it for the Company.
Payment for shrinkage shall be based upon the Company's
stipulated prices less the commission allowance and shall be
made daily. The Distributor shall at all times diligently
cooperate with the Company to bring about the prompt
collection of all empty returnable bottles and cases from
outlets and to return such bottles and cases promptly to the
Company, pre-sorted by the Distributor by sizes and by types
of bottles.

15. SPECIAL SALES PROMOTION

In the event of a special Company promotion which includes
"free" goods for outlets in the Distributor's Territory, the
Company agrees to pay a sum equivalent to the Distributor's
regular commission.

16. TRANSFERS

So long as this agreement is in effect, the Company shall
accept any substitute agent produced by the Distributor to
take over and service the Territory in place of the
Distributor and shall approve the assignment of this agreement
to enter into a new agreement for the balance of the term
hereof in the form then in use by the Company, with such
proposed party provided, he or it shall, to the satisfaction
of the Company, meet the requirements of the Company as to
17.

18.

19.

Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 9 of 31

character, ability, financial responsibility, and adequacy of
equipment to discharge the obligations assumed by the
Distributor hereunder. No approval of the transfer of the
Territory shall be effective unless such approval, which
approval shall not be unreasonably withheld, is in writing and
is executed on behalf of the Company by an officer thereof.
This agreement is a personal one on the part of the
Distributor, and except as hereinabove provided, the agreement
may not be assigned in whole or in part and none of the
obligations herein provided to be performed by the Distributor
may be delegated to any other person. No sale or transfer of,
stock of Distributor shall be made without the written consent
of the Company. Upon the termination of this agreement, the
mutual rights and obligations of the parties hereto shall
cease and terminate and the Company shall be under no
obligation to the Distributor and the Distributor shall have
no right or interest in respect of the Territory or in any
other respect whatsoever, except as herein expressly provided.

COMPANY~DISTRIBUTOR RELATIONSHIP

The Distributor in his or its relation to the Company shall
at all times be an independent agent and neither the
Distributor nor any of his or its employees shall under any
circumstances be deemed to be an employee of the Company.
Neither the Distributor nor his or its employees shall make
any representation in respect of the Company or its products
not previously authorized by the Company in writing. The
Company shall use its best efforts to procure discontinuance
of unauthorized sales of the Beverages in the Territory, but
the Company shall not be liable te the Distributor with
respect to any such unauthorized sales.

DISTRIBUTOR'S COVENANTS

The Distributor shall not sell or distribute the Beverages or
Beverage Syrup to outlets not included in the Territory unless
specifically authorized so to do by the Company. The
Distributor shall not join in any slowdown or cessation of
distribution of the Company's products, or directly or
indirectly give aid or assistance in any such action.

ALLOCATION OF PRODUCTS

In the event that the Company, by reason of any governmental
regulations, strikes, fires, lack of materials, or any other
reason whatsoever not limited to the foregoing enumeration
other than its own willful fault, shall be unable to supply
customers with the quantity of the Company's products which
the respective customers shall require, the Company shall
equitably allocate the available quantity of its products
among the respective customers.
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 10 of 31

20. TERMINATION BY THE COMPANY

If the Company shall determine that the Distributor's failure
or refusal to comply with one or more of the terms of this
agreement, including without limitation, the failure to serve
outlets in the Territory in the manner set forth in Paragraph
3 and other paragraphs of this agreement, is serious enough
to warrant the action or if the Distributor is convicted of
a felony, or if the Distributor becomes insolvent, makes an
assignment for benefit of creditors, or if a trustee or'
receiver of the property or business of the Distributor is’
appointed, files or has filed against it a petition in
Bankruptcy Act, suffers entry of any judgment against it which
is not discharged, stayed or bonded of record within thirty
(30) days, then, and in any such event, the Company .may
terminate this agreement by mailing to the Distributor by
registered mail addressed to his or its last known address,
a written notice terminating this agreement effective not less
than thirty (30) days after the date of mailing the notice.
Before issuing any such termination notice, as hereinabove
provided in Paragraph 20, the Company shall give the
Distributor reasonable opportunity to explain and excuse such
failure or refusal. The failure of the Company to exercise
any right or to act in respect of any breach hereunder by the
Distributor shall not constitute a waiver of such right or
breach, as the case may be. Nothing herein contained shall
amount to a waiver of any right or remedy which the Company
shall have at law or in equity in respect of any of the terms
of this agreement or the performance of the Distributor
hereunder.

21. AGREEMENT COMPLETE - MODIFICATIONS

It is expressly reaffirmed that, notwithstanding any
contractual or non-contractual practices to the contrary under
prior agreements, this agreement is intended to and shall
supersede any and all existing agreements between the Company
and the Distributor and expresses fully the agreement between
the Company and the Distributor, and both parties agree that
there are no promises, terms, conditions, understandings,
commitments or obligations in respect of the subject matter
of this agreement, except as set forth herein. This agreement
shall not be modified except by written instrument executed
by both of the parties.

22. SETTLEMENT OF DISPUTES

Any and all disputes between the parties, except for (a) the
Distributor's obligations as provided for in the first two
sentences of Paragraph 3, and (b) any matters covered by
Paragraphs 20, 21, 23 and 24, shall be settled by the Vice
President/Area Manager of PBG and the President of the
Association.
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 11 of 31

Any and all disputes between the parties with regard to the
first two sentences of Paragraph 3 and matters covered by
Paragraphs 20, 21, 23 and 24 shall be settled by the President
of PBG and the President of the Association.

in the event that these parties cannot agree, they shali
appoint a third neutral arbitrator.

The decision of the majority of the arbitrators shall be final
and binding upon the parties.

23. DISCONTINUANCE OF BEVERAGES ~ TERMINATION

Anything contained in this agreement to the contrary
notwithstanding, the Distributor agrees that in the event the
Company, for any reason whatsoever, discontinues the sale or
distribution of any of the Beverages or Beverage Syrup in and
about New York City during the term of this agreement, the
Distributor's right to distribute any such product shall
immediately cease and be deemed terminated, released and
extinguished without any liability by either party to the
other.

24. TERM OF AGREEMENT

This agreement expires on May 31, 1986 unless sooner
terminated pursuant to the provisions hereof.

IN WITNESS WHEREOF, the Company and the Distributor have
executed this Agreement the day and year below written.

/pastrabutor: ‘) Re PEPSI-COLA BOTTLING crour”
é€

 

 

A .
Jos M. DiStasi By Hiyyee d ; Va)
individual / iff, Fresident
Colonial Distributor Business Address: J

 

Corporation J i, a yt pet
Home Adéress: /
x

 

 

L efe/ _swh
Dated:. , @ 21979
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 12 of 31

Pepsi Products
TNR.

10 WER.

‘36 WR.

32 WR.

46 NLR.

2 Liter/6é4 oz.
Pepsi Diet Light

2 Liter/6é4 oz.
Mt. Dew/iu Grape

Cans

Sehveppes
Products

7 BR. GH/BL
10 WLR, Gw/BL
32 W.R. OH/BL

7 H.R. CS/EA
10 WR. CS/GA
42 WOR. CS/GA
Cans G/A

EXAIBIT a

PEPSI-COLA BOTTLING GROUP

MEW YORK CITY OPERATIONS

SCHEDULE OF PRICES AND COMMISSIONS

rices “Yar Case

index Price et

Retail Ourleti

Distributer Comission ac of June i, 3!

a B e 5 z

08650 2 89S0 09178 29406 4.80
097380 4=©=6.3..0080 2.0278 2.0800 $.90
2.03600 2.04690 2.0625 2.0880 6.25
2.0050 2.60380 4.0878 2.0800 €.00
3.0825 2.2128 1.1380 2.2875 6.00
4.0405 1.0700 1.0928 2.4180 $.25
2.0400 21.0760 2.0925 2.412380 4.80
09580 29850 21.0075 2.6300 8.98
28630 28980 08278 29400 4,93
09780) )=—- 3.0088 2.0278 2.0860 $.78
1.0080 2,0980 1.0878 4.0806 6.65
28800 29300 29325 29580 4.80
09750 8©=6©32.0080 3.0278 2.0500 4.00
29500 29800 1.0025 1.0250 §.28
09550 29830 2.0075 2.0300 §.75

Por each grosuct, the Distributor Comission per ease shall be the
6

greater @

(2) the cenmalssion atated in Colunn A plus er minus 180 ef any
ehange in the index price te setali outiets per easn stated in

Cojunmn Fy OR

(27 the avount shown in the folloving columns for the time period
et forth thereaftars

Be from June i,
Ge grem June 1,
Bo from Sune i,

Returnable Prodvetes

€ pam

an e WR, Comission, Jese 2 cents

1978 to May 32, 1979;
2999 to May 33, 1980;
1980 to May 21, 1981,

the returnable preduct corniesfon shald

per ease.

Furthernore, there shell be o comiasion of 2 eents per cane
of enpties which fe raturned,
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 13 of 31

  
  

  
  

ey They" : :

en 3 , Boundaries ~ Pléasn note that your
are EFitory. cavers only the near" side of the streets

ad bounding, nlass otherwise upecifical ly
fs ' e

gnoted.

  
 
  

    
  

 
     

 

 

 

  

  
 

Pern Boalovaid to the 2 Bee: i ‘

al ee

atts 1 San Bese - :
star Aventio, south on. Heber a oe

  

4

     
 

    
  
 
   
 
 

 

the: orth ‘pide ‘of. : Ba
ete a ae

pure on the: east: a ide
ie : A, Fa wee

1 ne: ‘Avenue, cast; ‘4 ong

sheath
had

  
      
 
  
 

 

wanue, 18 C

h. a

 
 
 
   

ito Hast iesed ‘Street's feast ma
i Tas eta | Ae RE

Tes es

: Street to ‘Southern nonavard j Z

  
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 14 of 31

  
   
 
 
 
 
    
     

*
. . *

 
   
    

Territory Roundarios:'- Please note that your
orritory. covers: only. the, “hear” sida of the : nt reotey:

bounding your. ipEnitary /jsis}ess 0 otherwise specifigak
ns aah re! ip F = ri : te

     

 

 

  

    
 
  

  
 

5 ‘peginning at. c Bast 280eh: ‘see ‘cat and Anthony Avenue; east on i:
‘i a i. 1 sek ett iene s ; , “REE sat 7
a south» ‘side. off peat xadeh' s — to Wanhington Avenue, 3

if A “é 4 te i.
BE ashington Avenue. oe, Bast

of

      
   
   

ea de oh Tremont Awe

i

or el 7

a
‘

*
a
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 15 of 31

MEMORANDUM OF AGREEMENT

MEMORANDUM OF AGREEMENT entered into as of this
ist day of Sune, 1978 by and between PEPSI-COLA BOTTLING
GROUP, hereinafter referred to as "PBG", a/k/a PEPSI-COLA
METROPOLITAN BOTTLING COMPANY, ZINC., a Mew Jersey Corporase
tion, er its sucesssors, and WEW YORK PEPSI-COLA DIG-
TRIBUTORS ASSOCIATION, INC., hereinafter zeferred to as
“the Association", or dts successors, on ite behalf and
on behalf of each of ft5 menbara.

Thies Memorandum ef Agraement, hereinafter referred
to as the “Agreament” shall be binding upon the parties
hereto, their successors, administrators, executors and
assigns.

PEG ané eertain members of the Association are
signatories to a certain form of individual Sistributer
Agroement which, as ananded, 45 to expire on May 31, 1978
an@ which agreement states the terms and eenditions under
whieh PBS will sell dn bew York City aoft drink produets
manufactured by P3G, primarily Pepsi-Cola, through seh
dndividval members of the Association.

The Association 6eclares that 4t has been and
in autherigsed on behalf of each ef the existing €istribvter
aignateries te negotiate an agreenent vith P23. Pursuant
to and in aceoréance with that authority, the Avsociaticn
and PaG have negotiated with each other with regard és
the preparation of a reneval Distributor Agreement to be
executed by each of the distributors and to take effect
as of Sune 1, 1978 and to romain in effect for a Sinod

term thereafter as hereinafter provided.
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 16 of 31

WOW, THEREFORE, in consideration ef the fore-
going and the agroement herein contained, the parties agree
as follewas

FIRST, (a) 36 currently ewns several soutes
which 4t operates to dts account. Zn addition, PBG may
from time to tims as it sees fit and as it may lawfully
60 so acquire ether goutes, including routes acquired upon
termination for enuse as provided in the Distributor
Agreement. Zt 4s agreed that PSG may Girectily operate all
of the reutes whieh 4e ewne with dts own expleyees and
supervieion. P3G agress that it shall effer promotion
programs within the City ef Mew York en a aondiscrininatory
basia without reference to route ownership. Ginilarly, as
to truck loading, vanéing service and vin-a-coolers, and
any ether service er equipment which PRG provides, such
service and equipment shall be provided on a nondiseriminae
tory basis to all ef the routes, irrespective ef their
ewmership. with regasé to PIG'a operations of the soutes,
PRG shall maintain route boeks which, aa well as preastions
and services provided auch revtes, shail, upon Association
request, be subject to audit by the Asscefation cesignees
at the Assoelation’s expense. Zn the event of such an
evéit, PBG shali, upon request, produce ¢ickets, memoranda,
besks and reeoras gvalating te the operations ef such P26

operated routes.
(b) Records of routes of individuad

owners shall, upon Association request in writing and upon
the Sndividual route owner's written authorization, be

made available to a 6eaignea of the Ansociatien for exanie
nation provided that the request for such examination allows
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 17 of 31

ouffielent time for the compilation of the records add
provided further that such examination 49 carried out on
PBG's prenises at Association expense.

SECOND, the distributor agreement between FRG
ané @sch of thé individual distribsters shall be in the
form hereinafter annexed an "Appendix A° and dosignated
Distributor Agreement. The terms of the aforasaid
Distributer Agreesent ehall upon acceptance and execution
by an individual distributer eentinue in full force and
affect ap to such distributer until May 31, 1906 provided
such acceptance and execution takes place before July 1,
1979. Za the event that an individual distributer does
not accept ané execute such Sistributer Agreement by
July 1, 2979, his eption te execute such an agreament
ahall terminate as of that date, and any and all aise
eributer eights that he may have had ao a éloteibutor
shall be determined in aceoréance with the agreement to
whieh he ds presently a signatery.

ZHIRD, it ie agreed that syrup is to be included
as ene of the Bepsi products in Exhibit "32", the Schedule
of Prices ané Commissions, and the appropriate conmission
fn existanee as of Juno 1, 1978, as well as the appropriate
paso throughs of increased comsanions, to wit, 2 3/6
cents the first yoar, 2 1/2 centea the second year, and
1 2/2 eente the third year, ara to be provided in the
aforesaid schedule.
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 18 of 31

PEPSI<COLA BOTTLING GROUP

heehee
ras m 7 |
_ ° ven,

President = Saias
Zastera Division

    

war a q
Division Expicyoe
Relations Manager,
Pepsi-Cola Company

WEW YORK PEPSI-COLA OISTRIBUTORS
ASSOCIATION, ZiuC.

& evilacgua
Wiee Prasidant

 

By é Lkwt
az Rose
Secretary-Treasurer

Fach of the undersigned, Kaving raaé dn ita
entirety the foregoing Memorandum of Agreement between
PBC and the Association Gated June 2, 1978, does hereby
eubseribe thereto and agrees to be bound by each ané evory
term therein for the full term of sald Kenorandun of
Agreement.

SIGNATURE, AS OFFICER OF
SIGNATUAL, IPOIVIFPALs TRE APUSTHIBUTOR
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 19 of 31

AGREEMENT, made and entered into this 28th day of July, 1984,
by and between NEW YORK PEPSI-COLA DISTRIBUTORS ASSOCIATION, INC.,
("Association") on its behalf and on behalf of each of its menbers,
and NEW YORK BEVERAGE ACQUISITION CORPORATION ("Company") -

WHEREAS, PEPSI-COLA BOTTLING GROUP ("PBG") and each member of
the Association ("Distributor") are signatories to a certain form
of individual Distributer's Agreement ("Agreement"), which
agreement (Exhibit A) states the terms and conditions under which
PBG will sell in New York City soft drink products manufactured and
distributed by PBG through each Distributor, and

WHEREAS, the Association declares that it has been and is
authorized on behalf of each Distributor as listed on Schedule A
to negotiate and execute this Agreement, and

WHEREAS, PBG is about to assign and transfer certain of its
assets in and about New York City to Company, and

WHEREAS, "Agreement" is one of the assets to be assigned and
transferred, and

WHEREAS, each Distributor is desirous of continuing to operate
as the exclusive agent for delivery of the Beverages and Beverage
Syrup to the outlets in the territory specified in its Agreenent
as nodified herein, but for and on behalf of the Company.

EXHIBIT B
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 20 of 31

NOW, THEREFORE, IT IS AGREED AS FOLLOWS:

FIRST: Company assumes the obligations of PBG as set forth
_din Agreement (as modified herein) but only on and after July 23,
1984, or at such other times as the acquisition from PBG is closed
("Closing Date") and then only as to post-closing date matters.
_It is specifically understood that Company assumes no obligation
whatsoever for any matter or liability occurring or incurred prior
to closing date, no matter when asserted.

SECOND: Agreement is extended up to an including May 31,
2005.

THIRD: Effective with the closing date, Distributor shall be
paid a commission of $.05 per case (or such other amount as may be
awarded in a pending arbitration proceeding involving distributors
ef the Coca Cola Bottling Company of New York, Inc.) for each case
of empty non-refillable product actually returned by Distributor
to Company, as mandated by the New York State Bottle Bill (Section
27-1001 et seg. E.C.L.).

FOURTH: (a) The term "Beverages" as used in the preamble to
Agreement shall be deemed to include all carbonated and non-
carbonated soft drinks, hereinafter, sold by Company in the New
York City area.

(b) The provisions of Paragraph 2 of Agreement shall
be deemed enlarged go as to afford the maximum legal protection as
to those products hereinafter handled by Distributors pursuant to
the expanded definition of Beverage as set forth in this Paragraph

Fourth.
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 21 of 31

(c) The term Beverages shall also be deened to
include aseptic juices, but only those which Company because of
parent company requirement or competitive factors delivers “store
door".

(a) The commission payable to Distributor for the
store door delivery by it of any aseptic juices, shall be as
mutually agreed upon by the parties, giving principal consideration
to competitive factors. In the event of a failure to so agree, the
matter shall be subject to arbitration as provided in Paragraph 22
of Agreement.

FIFTH: (a) All references to Exhibit B in Paragraphs 11 and
12 of Agreement, as well as Exhibit B itself, are deemed deleted;
it being understood that Distributor shall Geliver the Beverages
and Beverage Syrup to accounts at the prices stipulated by Company
as from time to time amended in the manner provided in Agreement.
As compensation therefore, Distributor shall receive its present
rate of commissions, as modified herein and as subject to the
provisions of Paragraph 12 of Agreement.

(b) Distributor waives any rights it may have at any
time to any further "labor pass through” (See litigation between
PBG and Columbia-Oxford Beverages, Inc., for a definition of the
term) and neither the right of Distributor to receive the same nor

the amount of the same shall be an arbitrable issue under

Agreement.
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 22 of 31

SIXTH: (a) The commissions payable to Distributor shall be
reduced by the following amounts to the following new commissions,

effective as of the closing date:

Wholesale Commission New

Package Price _ Reduction. Commission
7 Oz. Pepsi Packages $7.35 §.096 §1.1965
10 Oz. Pepsi Packages 7.95 2049 1.2635
16 Oz. Pepsi Packages 9.25 208 1.38

1 Liter Pepsi Packages 9.50 076 1.454
Cans Pepsi Packages 7.98 2045 1.2445

2 Liter Pepsi Packages* 8.08 2105 1.3595

* with respect to the 2 Liter Package, Company
has announced that the stipulated price of the
package shall forthwith be reduced to $7.60 per
case and it is agreed that the commission shall
further be reduced by 3.6 cents on January il,

2985.

7 Oz. Schweppes Pkgs. $7.00 §.048 §1.0975
10 Oz. Schweppes G/A

and C/S 7.70 e112 1.298
10 Oz. Schweppes Tonic 8.00 «041 1.2715
1 Liter Schweppes G/A

and C/& 8.55 2062 1.383
1 Liter Schweppes Tonic 9.50 No Reduction 1.4325
1 Liter Schweppes Seltzer 7.58 No Reduction 1.2995
2 Liter Schweppes Package 8.08 014 1.395
Cans Schweppes Packages 7.65 2045 1.195

(b) Thereafter and notwithstanding the provisions
of Paragraph 12 of Agreement, Distributor shall receive 10% as
opposed to 15% of any increase in the stipulated price of a package
(except for an increase in the stipulated price of the 2 Liter
Pepsi package from $7.60 up to $8.08, in which event Distributor
shall receive a commission increase equal in amount to the
commission decrease theretofore received as a result of the
stipulated price decrease from $8.08 down to $7.60) until such tine
as the commission for such package is no more than §.02 above the

contractual markup which would be paid to a distributor
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 23 of 31

of the Coca Cola Bottling Company of New York, Inc., under its
present Distributors Agreement for an identical package at the
game suggested wholesale price in New York City. At no tine,
however, shall te difference between the 15% and the 10% be
allowed to result in a reduction fo the commission increase in
any June 1 to May 31 period, in excess of §.05 for such package.
In no event shall there be less than 1-1/2 cent decrease in
commissions or less than a 1-1/2 cent reduction in the commission
increase for the 2 Liter Packagein the following periods but in
no event beyond such time as the commission for such package is
no more that $.02 above such comparable contractual markup for a
distributor of The Coca Cola Bottling Company of New York, Inc.:

June 1, 1986 = May 31, 1987

June 1, 1987 - May 31, 1988

June 1, 1988 - May 31, 1989

The commission for any package which on June 1, 1989,
is still more the §.02. above the contractual markup which would
at that time be paid to a distributor of the Coca Cola Bottling
Company of New York, Inc., under its present distributors
agreement for an identical package at the same suggested
wholesale price in New York City, shall be reduced on June i,
1989 to a commission equal to the said markup plus §.02.

For the purposes of this sub-paragraph, Pepsi Cola and
ether franchised package commissions shall be compared to Coca
Cola and franchised package commissions, while Schweppes package
commissions shall be compared to Seagrams package commissions.

(c) Anything herein or in Paragraphs 11 and 12 of

Agreement to the contrary notwithstanding, at no time (except as
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 24 of 31

hereinafter provided) shall the commissions payable to Distributor
be less than the fol)..wing:

7 Oz. Pepsi Packages $1.12
10 Oz. Pepsi Packages 1.234
16 Oz. Pepsi Packages 1.32
1 Liter Pepsi Packages 1.397
- Cans Pepsi Packages 1.219
2 Liter Pepsi Packages 1.202
7 Oz. Schweppes Packages 2.0245
10 Oz. Schweppes G/A and C/S 1.205
10 Oz. Schweppes Tonic 1.2055.
1 Liter Schweppes G/A and C/S8 1.1985
1 Liter Schweppes Tonic 1.197
1 Liter Schweppes Seltzer 1.02
2 Liter Schweppes Packages 1.202
2 Liter Schweppes Seltzer 1.02
Cans Schweppes Packages 1.17

Notwithstanding the provisions of this sub-paragraph,
the commissionsfor any package which on any or all of the below
Gates is more than §.02 above the contractual markup which would
at that time be paid to a distributor of The Coca Cola Bottling
Company of New York, Inc., under its then Distributor's Agreement
for an identical package at the same suggested wholesale price,
shall on such date or dates be reduced to a commission equal to the
said markup plus §.02:

June 1, 1994

June 1, 1999

June 1, 2004
SEVENTH: Association shall be given the right of first
refusal on all aseptic package trucking out of any manufacturing
plant of Company to any warehouses in New York City, provided
Association shall have obtained all necessary licenses, pernits,
approvals, etc., shall have the necessary manpower and equipment
to adequately perform the trucking, shall match both the lowest

price and best terms received from any other party and shall be
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 25 of 31

able to render the services to reasonable satisfaction of Company.
Reasonable advance notice shall be given to Association of any such
trucking opportunity, commencing with such time and only so long
as Association furnishes written documentation that it has obtained
the necessary licenses, permits, approvals, etc. Absent reasonably
timed advance written acceptance of any such opportunity,
Association shall be deemed to have rejected such trucking
opportunity. If the Association shall successively reject of be
deemed to have rejected five (5) such opportunities, the provisions
of this Paragraph shall be deemed cancelled and of no further force
and effect.
EIGHTH: Paragraph 22 of the Agreement is amended to read as
follows:
"Any and all disputes or disagreements between the Company and
the Distributor concerning the interpretation of application
of the provisions of this Agreement, shall be determined in
arbitration before Mr. William J. Glinsman, and judgment upon
the award rendered by the said Arbitrator may be entered in
any Court having jurisdiction. In the event of the failure
of Mr. Glinsman to act as Arbitrator for whatever reason, the
person then acting as Arbitrator under the then collective
bargaining agreement between the Company and the Soft Drink
Workers Union, Local 812 I.B.T., shall act as his replacement
until such time as the parties hereto shall designate in
writing a substitute Arbitrator for Mr. Glinsman. In no event
shall the Arbitrator have the power to alter or amend the
terms of this Agreement."
NINTH: It is a condition of this Agreement that Company close
its transaction with PBG, and failing such closing this Agreement
shall be deemed immediately cancelled and of no force and effect

(unless such condition shall be waived in writing by Company.)
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 26 of 31

IN WITNESS WHEREOF, the parties have hereunto caused this
Agreement to be signed by their duly authorized officers the day

and year first above written.

NEW YORK PEPSI-COLA DISTRIBUTORS
ASSOCIATION, INC.

BY:

 

Joseph DiStasi, President
BY:

 

Michael Bevilacqua, Vice-Pres
BY:

 

William Rose, Secy-Pres.

NEW YORK BEVERAGE ACQUISITION
CORPORATION

BY:

 

Dennis Berberich, Vice-Pres.
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 27 of 31

AGREEMENT made and entered into this Sth day of May,
1989, by and between NEW YORK PEPSI-COLA DISTRIBUTORS ASSOCIATION,
Inc. ("Association") on its behalf and on behalf of each of its
members and PEPSI-COLA BOTTLING COMPANY OF NEW YORK, INC.
("Company").

WHEREAS Company and each member of Association are
signatories to a certain form of individual Distributor's Agreement
("Agreement") which Agreement states the terms and conditions under
which Company will sell, in New York City, Soft Drinks and Beverage
Syrup manufactured by Company and distributed by Company through
each Distributor; and

WHEREAS Association warrants that each Distributor listed
on Schedule A hereof is a menber of Association and Association has
been authorized by each such Distributor to negotiate and execute
this Agreement; and

WHEREAS the parties hereto have negotiated for and have
reached an understanding with respect to the distribution by each
Distributor of Beverage Syrup on and after May 8, 1989.

NOW THEREFORE, it is agreed as follows:

FIRST: As soon as is reasonably practicable on and after
May 8, 1989, Company shall commence the distribution of Beverage
Syrup within its franchised territory pursuant to the Syrup
Appointments issued by PepsiCo Inc. as such Appointments may exist
from tine to time; it being the intention of this Agreement that
Company shall ultimately assume complete distribution of Beverage
Syrup within its franchised territory (subject to the provisions
of paragraph FIFTH hereof). At such time as Company has commenced
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 28 of 31

such distribution within the territory of a Distributor, such
Distributor shall immediately cease the distribution of Beverage
Syrup. Commencing with May 8, 1989 and until such time as Company
has commenced such distribution within the territory of a
Distributor, the Distributor shall continue to distribute Beverage
Syrup as heretofore, except that the commission to be paid by
Company to the Distributor for each gallon of Beverage Syrup so
Gelivered shall be:
National Accounts - §.45 per gallon
Local Accounts = §.50 per galion

At such time as Company shall commence the distribution of Beverage
Syrup within the Distributor's territory, Company shall pay to the
Distributor a commission of §.06 per gallon for each gallon of
Beverage Syrup so delivered by Company in the territory of the
Distributor,* whether to a National er a Local Account. said
commission is to be paid quarterly (with monthly accountings) 7
payment is to be made on January 31, April 30, July 31 and October
31 for gallons delivered during the preceding three (3) months
ending December 31, March 31, June 30 and September 30 respectively
(but for no period prior to May 8, 1989). Company at the time of
making such commission payment to the Distributor, shall provide
the Distributor with a written statement showing the computation
of such commissions and make available for inspection by the
pistributor, at reasonable business hours, the records of Company

upon which such computation is based.

(Whether to Fountain Outlet or to Warehouses, even if intended
retail sale)
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 29 of 31

The Distributors Agreement between Company and each
Distributor is hereby deemed modified so as to incorporate the
provisions of this Article FIRST, and all provisions in the saia
Distributor's Agreement granting the Distributor the right to
deliver Beverage Syrup and providing for a commission therefore,
are deemed revoked and of no further force and effect.

SECOND: Association agrees to procure the written
consent of each and every Distributor to the terms of this
Agreement; said consent to be evidenced by the Distributor affixing
his signature to Schedule A hereto.

THIRD: In consideration of the reduction of the
commissions as set forth herein for the remaining deliveries of
Beverage Syrup by the Distributor, Company, within ten (10) days
after the written consent of each and every Distributor shall have
been procured (Article SECOND hereof), shall pay to Association,
as agent for the Distributors, the sum of Five Hundred Thousand
($500,000) Dollars. Company assumes no responsibility for the
allocation amongst the Distributors or the distribution to the said
Distributors eof the said sum; it being intended that such
allocation and distribution be determined solely by Association and
the Distributors as they, in their sole discretion, shali
deternine.

FOURTH: Except as specifically set forth in Article
FIRST hereof, the terms and conditions of each Distributor's
Agreement, shall continue unchanged and in full force and effect.
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 30 of 31

FIFTH: In the event Beverage Syrup is at any time in the
future delivered by Company "store door" to outlets for resale at
retail, the same shall be delivered by the Distributors at such
mark-up as the parties hereto shall mutually agree upon and failing
such agreement, as determined in arbitration pursuant to the
arbitration clause in each Distributor's Agreement.

SIXTH: It is understood and agreed that the §.06 per
gallon commission agreed to herein shall not be subject to
reduction.

SEVENTH: This agreement shall be binding upon the
parties hereto as well as their successors and assigns.

IN WITNESS WHEREOF the parties have executed this

Agreement as of the date first above written.

NEW YORK PEPSI COLA DISTRIBUTORS
ASSOCIATION, INC.

BY:

 

PEPSI COLA BOTTLING COMPANY OF NEW
YORK, INC.

BY:

 
Case 1:20-cv-09275-VSB Document 18-1 Filed 11/17/20 Page 31 of 31

ADDENDUM

The following paragraph eighth is hereby added to the attached
agreenent.

EIGHTH: In the event the Company elects to transfer its Beverage
Syrup distribution rights to third person other than the Pepsi Cola
Company, Pepsico, other parent company, or any other Pepsi Cola
Bottler to whom the Company's entire operation is transferred, the
Association shall be given the right of first refusal on such
transfer on such terms and conditions as are proposed in good faith
to be given to the Association of such proposed transfer and the
Association shall have thirty (30) days thereafter to exercise its
right eof first refusal, by certified mail, return receipt
requested.

NEW YORK PEPSI COLA DISTRIBUTORS
ASSOCIATION, INC.

BY:

 

PEPSI COLA BOTTLING COMPANY OF NEW
YORK, INC.

BYs

 
